      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

                                 :
JASON GOODE,                     :
  plaintiff,                     :        CASE NO. 3:17-cv-1188(AVC)
                                 :
     v.                          :
                                 :
ANGEL CHAMPION, ET AL.,          :
  defendants.                    :        NOVEMBER 9, 2018
                                 :

      RULINGS ON DISCOVERY MOTIONS [Doc.#s 36, 39, 40, 44]

     On July 17, 2017, the plaintiff, Jason Goode, an inmate

currently confined at Northern Correctional Institution (“NCI”)

in Somers, Connecticut, filed a civil complaint under 42 U.S.C.

§ 1983, against several employees of the Connecticut Department

of Correction (“DOC”) for violating his constitutional rights by

placing him in full restraints while he was confined at the

Corrigan-Radgowski Correctional Institution (“CRCI”) and failing

to provide him medical treatment for the injuries he sustained

from the restraints.    The defendants answered the complaint on

May 29, 2018.

     Around the time the defendants answered the complaint,

Goode filed two motions to compel discovery and a motion for

sanctions against the defendants, for their failure to respond

to his discovery requests.     One of the discovery items Goode

sought to compel was a video recording showing his removal from
      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 2 of 9



in-cell restraints at CRCI, on August 3, 2014.        He stated that

the recording had a unit tracking number of 2014-0830.         In their

opposition to the motion, the defendants informed the court that

DOC officials were in the process of copying the video which

would then be sent to NCI, where Goode is currently confined, so

that he could view the recording.      Therefore, the court denied

Goode’s motion to compel without prejudice and directed the

defendants to file a status update within thirty (30) days,

indicating whether arrangements were made for Goode to view the

August 3, 2014 video.

     Since the court’s previous discovery ruling, Goode has

filed another motion for sanctions against the defendants and a

motion for a contempt order against the defendants.         He contends

that the defendants have produced multiple videos for his

viewing at NCI, but none of them contained the correct tracking

number (2014-0830) or the specific footage he requested: the

removal of his in-cell restraints on August 3, 2014.         Goode

claims that the defendants failure to provide the correct video

is intentional.

     Goode has also filed two more motions to compel discovery

In the new motions, he claims that the defendants have failed to

honor his requests for:


                                   2
         Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 3 of 9



  1. Two additional videos with tracking numbers 2014-0827
     and 2014-0828;

  2. The “DA Class Specification” pertaining to defendant
     Brian Palmer’s job description in 2014; and

  3. His set of interrogatories and requests for admissions
     directed at defendants B. Simmons, Beth Shaw, and
     Richard Waldron.

Goode affirms that he attempted on two occasions to contact

defense counsel via telephone about his discovery requests, but

defense counsel demanded that Goode state his requests in

writing.

     In a written memorandum of opposition, defense counsel

argues that he has made substantial efforts to locate and

provide all requested discovery for Goode.          He arranged for

officials at CRCI to send to NCI a number of video recordings,

all of which have been shown to Goode.          As for the missing video

(2014-0830), defense counsel has learned from CRCI staff that

“the disk was improperly saved so there is no footage on it to

view.”    As for the new discovery requests, defense counsel has

submitted a copy of the package he sent to NCI containing

multiple videos, including videos 0827 and 0828 and that all

answers to Goode’s interrogatories/requests for admissions have

been mailed to Goode.




                                      3
      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 4 of 9



I. Motions for Sanctions and Contempt Judgment

     “Federal Rule of Civil Procedure 37 ‘provides a non-

exclusive list of sanctions that may be imposed on a party for

failing to obey an order to provide or permit discovery.’”

Tourmaline Partners, LLC v. Monaco, No. 3:13-CV-108 (WWE), 2014

WL 4810253, at *5 (D. Conn. Sept. 23, 2014) (quoting Martinelli

v. Bridgeport Roman Catholic Diocesan Corp., 179 F.R.D. 77, 80

(D. Conn. 1998)).   “The impositions of sanctions under Rule 37

is within the discretion of the district court and the decision

to dismiss an action for failure to comply with discovery orders

will only be reversed if the decision constitutes an abuse of

that discretion.”   Id. (quoting John B. Hull, Inc. v. Waterbury

Petroleum Products, Inc., 845 F.2d 1172, 1176 (2d Cir. 1988)).

Factors relevant to a district court’s decision whether to

impose sanctions under Rule 37 include:

     (1) the willfulness of the non-compliant party or the
     reason for the noncompliance; (2) the efficacy of
     lesser sanctions; (3) the prejudice to the other
     party;   (4)   the   duration   of   the   period   of
     noncompliance, and (5) whether the non-compliant party
     had been warned of the consequences of his non-
     compliance.

Handwerker v. AT&T Corp., 211 F.R.D. 203, 208 (2d Cir. 2002)

(citations omitted).




                                   4
      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 5 of 9



     District courts also possess inherent power to punish for

contempt for failure to comply with court orders.         See Chambers

v. NASCO, Inc., 501 U.S. 32, 43 (1991).       “A contempt order is

warranted only where the moving party establishes by clear and

convincing evidence that the alleged contemnor violated the

district court’s edict.”    Billie v. Potter, No. 3:07-CV-1153

(SRU), 2012 WL 3730319, at *2 (D. Conn. Aug. 8, 2012) (quoting

Latino Officers Ass’n City of New York, Inc. v. City of New

York, 558 F.3d 159, 164 (2d Cir. 2009)).       The moving party must

establish that “(1) the order the contemnor failed to comply

with is clear and unambiguous, (2) the proof of noncompliance is

clear and convincing, and (3) the contemnor has not diligently

attempted to comply in a reasonable manner.”        Id. (quoting

Latino Officers, 558 F.3d at 164).      Failure to comply with the

court’s order need not be willful.      Donovan v. Sovereign Sex.

Ltd., 726 F.2d 55, 59 (2d Cir. 1984).

     Goode argues that the court should impose sanctions against

the defendants and find them in contempt for their intentional

failure to disclose the 0830 video recording showing his removal

from in-cell restraints on August 3, 2014.       The defendants have

indicated that they have submitted all available videos from

CRCI pertaining to Goode’s claims and that the specific footage


                                   5
         Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 6 of 9



Goode seeks does not exist.        Goode, on the other hand, has not

submitted any information indicating that the video recording in

question exists and is available for viewing; nor is there any

evidence that the defendants are intentionally withholding this

video.    Although they did not file a status update indicating

their efforts to locate and provide the video, it is clear from

both parties’ correspondence with the court that the defendants

have made all reasonable efforts to locate and provide the 0830

video for Goode’s viewing.        Therefore, Goode’s motions for

sanctions [Doc.#36] and for a contempt order [Doc.#39] are

DENIED.

II. Motions to Compel Discovery

     Under Federal Rule of Civil Procedure 37, a party may move

for an order compelling disclosure or discovery and may request

sanctions for the failure to produce the requested discovery.            A

motion to compel “must include a certification that the movant

has in good faith conferred or attempted to confer with the

person or party failing to make disclosure or discovery in an

effort to obtain it without court action.”          Fed. R. Civ. P.

37(a).    Pursuant to Local Rule 37(a), the movant must first

confer with opposing counsel in person or via telephone and

discuss the discovery issues between them in order to arrive at


                                      6
      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 7 of 9



a “mutually satisfactory resolution.”       In the event a resolution

is not reached, the movant must attach an affidavit certifying

that, despite a good faith effort, he was unable to resolve the

discovery issues with opposing counsel.       Id.

     Local Rule 37(b) also requires that memoranda be filed by

both sides before any discovery motion is heard by the court.

“Each memorandum shall contain a concise statement of the nature

of the case and a specific verbatim listing of each of the items

of discovery sought or opposed, and immediately following each

specification shall set forth the reason why the item should be

allowed or disallowed.”    D. Conn. L. Civ. R. 37(b)(1).       The

movant must attach to his memorandum, as exhibits, copies of the

discovery requests in dispute.     Id.

     Goode’s first new discovery request is for two videos

identified with tracking numbers 0827 and 0828.        The defendants

have provided evidence that both of the videos were sent to NCI,

for Goode’s viewing, on September 28, 2018, after Goode filed

his motion to compel.    Therefore, the motion to compel the

videos is moot.

     Goode next requests information regarding defendant

Palmer’s “job description.”     He has not fully explained in his

memorandum, however, why this information is relevant to his


                                   7
      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 8 of 9



Eighth Amendment claims or why he cannot obtain this information

himself.    Thus, his motion to compel production of this

information is denied.

     As for the interrogatories and requests of admissions, both

parties have indicated that responses to these requests have

been provided to Goode.    Attached to Goode’s second motion to

compel are the responses to the interrogatories sent to

defendants Simmons and Shaw.     The defendants have represented in

their opposition that Waldron’s Erfe’s, and Palmer’s answers to

Goodes’ interrogatories/requests for admissions were sent to

Goode as of November 5, 2018.

     In his second motion to compel, Goode appears to take issue

with some of Shaw’s and Simmons’ responses to his

interrogatories and seeks more specific responses.         Once again,

Goode has failed to fully explain in a memorandum why the

information sought (a) is relevant to his Eighth Amendment

claims and (b) cannot be obtained through means other than

defense counsel.   See Local Rule 37(b).      In light of the

foregoing, Goode’s motions to compel discovery are DENIED.

     To date, Goode has filed four motions to compel discovery,

three motions for discovery sanctions, and one motion for

contempt.   Goode is reminded that he must make all reasonable


                                   8
      Case 3:17-cv-01188-AVC Document 47 Filed 11/20/18 Page 9 of 9



efforts to (1) conduct his own investigation to obtain the

discovery sought, (2) give the defendants reasonable time to

respond to any discovery requests, and (3) resolve any future

discovery issues with defense counsel in person or via telephone

before seeking court action.     Defense counsel must also make

efforts to discuss the discovery issues with Goode in person or

via telephone.

                                ORDERS

     The motion for sanctions [Doc.#36], motion for a contempt

order [Doc.#39], and motions to compel discovery [Doc.#s 40, 44]

are DENIED.

     SO ORDERED this 19th day of November 2018 at Hartford,

Connecticut.

                                           /s/            ___
                                 Alfred V. Covello
                                 United States District Judge




                                   9
